ORDER
PER CURIAM.
Defendant appeals from his convictions on one count of first degree assault, a class A felony, § 565.050, RSMo Cum.Supp.1984, for which he was sentenced to thirty years imprisonment, and two counts of first de- . gree assault, a class B felony, § 565.050, RSMo Cum.Supp.1984, for which he was sentenced to two terms of twenty years imprisonment, all of the sentences to run concurrently. We find no error, and a written opinion would serve no precedential value. Accordingly, the judgment is affirmed pursuant to Rule 30.25(b).